Name: Commission Regulation (EEC) No 3943/87 of 22 December 1987 amending Regulation (EEC) No 639/86 fixing the quotas for imports into Portugal of certain vegetables from the Canary Islands
 Type: Regulation
 Subject Matter: international trade;  Europe;  plant product
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 373 / 23 COMMISSION REGULATION (EEC) No 3943 / 87 of 22 December 1987 amending Regulation (EEC) No 639 / 86 fixing the quotas for imports into Portugal of certain vegetables from the Canary Islands Whereas the volume of the quotas for 1988 should therefore be fixed accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 502 / 86 of 25 February 1986 laying down detailed rules for quantitative restrictions on imports into Portugal of certain agricultural products from the Canary Islands (*), and in particular Article 3 thereof, Whereas , pursuant to Protocol 2 to the Act of Accession and the abovementioned Regulation (EEC ) No 502 / 86 , Portugal is authorized to maintain restrictions on imports on certain products from the Canary Islands ; Whereas Commission Regulation (EEC) No 639 / 86 ( 2 ), as amended by Regulation (EEC) No 3885 / 86 ( 3 ), fixes the level of the quantitative restrictions applicable in Portugal in respect of certain vegetables from the Canary Islands ; Whereas an increase of 20% in the quotas for 1987 is not likely to cause disruption on the Portuguese market ; Article 1 Regulation (EEC) No 639 / 86 is hereby amended as follows : 1 . In Article 1 , 'for 1987' is replaced by 'for 1988'. 2 . The Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 54 , 1 . 3 . 1986 , p. 49 . ( 2 ) OJ No L 60 , 1 . 3 . 1986 , p. 30 . ( 3 ) OJ No L 361 , 20 . 12 . 1986 , p . 16 . 31 . 12 . 87No L 373 / 24 Official Journal of the European Communities ANNEX 'ANNEX I (in tonnes) CN code Description Quotafor 1988 0702 00 ex 0702 00 10 ex 0702 00 90 Tomatoes , fresh or chilled :  From 1 November to 14 May :  From 1 December to 14 May  From 15 May to 31 October :  From 15 to 31 May | 216 0703 0703 10 ex 0703 10 11 ex 0703 10 19 Onions , shallots , garlic , leeks and other alliaceous vegetables , fresh or chilled :  Onions and shallots :   Onions :    Seed :  From 1 August to 30 November    Other :  From 1 August to 30 November ]  ¢